Citation Nr: 1602306	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-45 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right elbow disability, to include degenerative joint disease and tendonitis.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1985 to September 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

The Veteran seeks service connection for a right elbow disorder, which he asserts was incurred in service.  During a May 2011 hearing before the Board, the Veteran testified that he experienced right elbow pain for 20 years during service.  He did not attribute his right elbow disability to any particular injury in service, but instead asserted that the pain persisted throughout his military career.  

Service treatment records do not reveal any treatment for a right elbow disorder; however, on a June 2005 report of medical history, the Veteran reported bilateral elbow pain, upon his discharge from active duty.  

In November 2005 immediately following discharge from service, the Veteran filed a claim of entitlement to service connection for a right elbow disorder.  In connection with his claim, the Veteran was afforded a VA examination in January 2006.  The January 2006 VA examiner did not provide an etiological opinion, but diagnosed bilateral elbow overuse tendonitis.  An imaging study was not done at that time.  

In a February 2006 rating decision, the RO denied service connection for a right elbow disorder, and the Veteran did not appeal.  In January 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for a right elbow disorder.  In October 2009, the Board reopened the Veteran's service connection claim and remanded it for a VA examination.  

During the pendency of the appeal the Veteran was afforded VA examinations in December 2011, August 2014 and July 2015.  During the December 2011 VA examination, the Veteran reported a history of right elbow pain, which worsened with lifting weights.  The examination report indicated that 2008 imaging studies revealed a diagnosis of degenerative joint disease of the right elbow.  The December 2011 examiner opined that the Veteran's right elbow degenerative joint disease was "less likely than not" related to his military service, and was more likely related to normal wear and tear and normal aging.  In November 2012, the examiner provided the following addendum, in relevant part: 

[The Veteran] had no history of a right elbow injury either before or during service.  He denied injury to the right elbow after leaving service.  Therefore it would appear without a history of injury to the right elbow that the arthritis found in the right elbow is due to changes of normal wear and tear and normal aging, not due to injury. 

In June 2014, the Board determined that the opinions of the December 2011 VA examiner were inadequate and remanded the claim for another VA examination.  

During an August 2014 examination, the Veteran reported a history of soreness in the right elbow since 1995.  The examiner indicated that the Veteran had an October 2008 diagnosis of degenerative joint disease of the right elbow, but also found that the imaging study showed "spur-like densities proximal dorsal aspect olecranon process and coronoid process" without evidence of traumatic injury.  The examiner opined that "a reasonable person must conclude that the Veteran has failed to produce convincing evidence of an onset of right elbow symptoms during service or even within 12 months after service."  

In May 2015, the Board found the opinion of the August 2014 VA examiner to be inadequate because the examiner incorrectly stated that there was no diagnosis of bilateral overuse tendonitis in the record, and concluded that there was no convincing evidence of right elbow symptoms during service, despite the fact that the record showed that the Veteran reported right elbow pain prior to his discharge from active duty. 

The Veteran underwent another VA examination in July 2015.  The VA examiner concluded that there was no current condition, diagnosis, or disability related to the right elbow.  In support of this, the examiner provided the following rationale: 

Tendinitis is typically an acute inflammatory reaction, not a chronic or permanent disability.  Consistent with the acute, resolving nature of tendonitis, this [V]eteran was seen recently (February 2015) by his primary care physician and he reported specifically that his right elbow was no longer bothering him . . . [T]here was an [x-] ray done on the right elbow on [October 29, 2008] which showed no joint degeneration and was reported as "osseous structures seen appear intact."  There were some bony spurs reported but they did not impact upon the joint, and there was no finding for soft tissue swelling on tendinopathy.  Even notwithstanding reports by the [V]eteran that he had bilateral elbow pain during service, there is no objective evidentiary support for a formal diagnosis relating to the right elbow, and there is no evidence he has a chronic condition or disability with respect to the right elbow specifically at this time.

. . . 

Today the [V]eteran complains of extreme chronic pain in both elbows, with diffuse distribution over both epicondyles as well as olecranons.  Olecranon pain is not typically part of the symptomatology of elbow tendinopathy or even epicondylitis . . . The 2014 [VA examiner] noted [degenerative joint disease] and referred to [the October 2008 x-ray].  However reviewing the report today, the findings referred to spurs projecting dorsally from the olecranon and coracoid processes, not [anteriorly] into the joint.  There was no mef [sic] [degenerative joint disease] for the right elbow in that report. 

A review of the record reveals conflicting medical opinions as to whether the October 2008 x-ray shows a diagnosis of degenerative joint disease of the right elbow.  Accordingly, the Board finds that a remand is necessary in order to have a radiologist read and interpret the October 2008 x-ray of the right elbow.  Thereafter the RO must obtain another medical opinion as to whether any previously or currently diagnosed right elbow disorder, including, but not limited to, recurrent tendonitis, degenerative joint disease, and bony spurs, was incurred in or caused by service. 

Accordingly, the case is remanded for the following actions:  

1.  Based on the October 2008 imaging study, a VA radiologist must determine if the Veteran has a current diagnosis of any right elbow disorder, including, but not limited to, degenerative joint disease or bony spurs.  

2.  Thereafter, the electronic claims file must be made available to an appropriate examiner who has not previously examined the Veteran.  The examiner must review all pertinent records associated with the claims file, including the radiological report obtained pursuant to this Remand, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed right elbow disorder was incurred in or related to the Veteran's active duty service.  In doing so, the examiner must specifically consider and discuss: 
(a) the radiological report obtained pursuant to this Remand;

(b) the Veteran's testimony that he consistently experienced right elbow pain throughout his 20 years of service, and;

(c) the June 2005 report of medical history indicating that prior to his discharge from active duty, the Veteran reported consistent right elbow pain during physical activity and lifting weights. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

